Title: To James Madison from John Strode, 6 April 1802
From: Strode, John
To: Madison, James


Dr. Sir
Culpeper 6 April 1802
Should You, Your Lady and family make a Visit this Spring to Your Seat in Orange; pray confer on me the honor of taking my House in Your route, for One Night at least; Capt. Winston I must grant has the highest Claim to the favour of both You and Your Lady; but it cannot be consistant with the principles of equity & Justice that He Should engross Your whole time, while in the County; pray then, Spare a few hours on me; I am well aware that if my poor Cot were ten Steps further off the road I could not presume to merit the Attention; but its so convenient, that there is few, if any, perhaps indeed not One individual republican in the Union, who would not like me be paind to See You almost always Pass. We have had a favourable Winter, Spring is Opening upon us most delightfully, human Subsistance flows in abundance, nothing appears to be now wanting but Money, how far an excess of that Specific Article wd. lend to encrease our happiness I am not philosopher enough to determine; Yet I am sure a few thousands wd. be very usefull to a poor man in my Situation. Pray Sir be pleased to favourable [sic] commend me to Your Amiable Lady & family. With all possible respect and esteem, I am Worthy Sir Yr. most Obedt
John Strode
 

   
   RC (DLC).


